                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Supreme Raheem Ackbar,                        )            Civil Action No. 4:18-3181-RMG
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )                ORDER AND OPINION
                                              )
Patricia S. Connor, Clerk,                    )
James N. Ishida, Secretary,                   )
Richard S. Sewell, Deputy Clerk,              )
Karen Stump, Deputy Clerk US                  )
Court ofAppeals,                              )
Richard M. Gergel,                            )
Thomas E. Rogers, III,                        )
                                              )
                       Defendants.            )
~~~~~~~~~~~~~~-                               )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 21) recommending the Court dismiss Plaintiffs Complaint. For the reasons set forth

below, the Court adopts the R & Ras the order of the Court and Plaintiffs Complaint is dismissed.

Further, Plaintiffs Motions for Recusal (Dkt. Nos. 13, 14) are denied.

I.     Background

       On November 26, 2018, Plaintiff Supreme Raheem Ackbar filed a Bivens complaint

claiming that the Defendants deprived him of certain constitutional rights. (Dkt. No. 1.) On January

22, 2019, Plaintiff filed an amended complaint (Dkt. No. 15). Defendants Connor, Ishida, Stump,

and Sewell are allegedly Fourth Circuit court clerk employees, Judge Gergel is a United States

District Court Judge, and Judge Rogers is a United States Magistrate Judge. Plaintiffs claim are

based on his disagreement regarding the Defendants' disposition of prior cases. (Id.)
II.     Legal Standard

        A.     Pro Se Pleadings

        This Court liberally construes complaints filed by prose litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement ofliberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep 't ofSocial Services, 901 F.2d 387 (4th Cir. 1990).

        B.     Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1 ). This

Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, "a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. SC Dept ofCorr., No. 9:14-CV-4365-RMG, 2015 WL

1124701 , at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). Plaintiff did not file objections in this case, and the R & R is therefore reviewed for

clear error.




                                                     2
III.     Discussion

         "It has long been settled that a judge is absolutely immune from a claim for damages arising

out of his judicial actions." Chu v. Griffith, 771 F.2d 79, 81 (4th Cir. 1985). Judicial immunity is

a threshold question which requires dismissal. See Siegert v. Gilley, 500 U.S. 226, 232 (1991);

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Consequently, a claimant cannot maintain a suit

against a judge if the alleged violation involves the judge's performance of an official task.

Plaintiffs claims against Judge Gergel and Judge Rogers are based on their official participation

and judicial rulings made in relation to Plaintiffs cases and are therefore barred by the doctrine of

absolute judicial immunity. As a result, Plaintiff cannot maintain his claims against Judge Gergel

and Judge Rogers. Id. (absolute immunity "is an immunity from suit rather than a mere defense

to liability").

        Defendants Connor, Ishida, Stump, and Sewell are allegedly Fourth Circuit court clerk

employees, and "a court clerk is generally entitled to quasi-judicial immunity" for tasks undertaken

as a part of the judicial process. Ross v. Baron, 493 Fed. App'x. 405, 406 (4th Cir. 2012). Every

violation alleged by Plaintiff involves Defendants' performance of official tasks. Therefore,

because court clerks are entitled to quasi-judicial immunity for tasks performed as part of the

judicial process, Plaintiff cannot maintain his claims against Defendants Connor, Ishida, Stump,

and Sewell.

        Finally, Plaintiffs motions for the recusal of Judge Gergel and Judge Rogers are denied.

See Liteky v. United States, 510 U.S. 540, 551 (1994) ("[T]hejudge is not ... recusable for bias or

prejudice, since his knowledge and the opinion it produced were properly and necessarily acquired

in the course of the proceedings, and are indeed sometimes ... necessary to completion of the

judge's task").




                                                      3
       Therefore, Plaintiffs complaint is dismissed with prejudice. See McQune v. Hutto, 2017

WL 3868796 at *2 (D.S.C. Sep. 5, 2017) ("[D]ismissal on judicial or quasi-judicial absolute

immunity grounds is properly with prejudice").

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 21) as the order of the Court. Plaintiffs motions for recusal (Dkt. Nos. 13, 14) are DENIED

and Plaintiffs Complaint is DISMISSED WITH PREJUDICE.

       AND IT IS SO ORDERED.




                                                   Richard Mark
                                                   United States District Court Judge

February?de,2019
Charleston, South Carolina




                                                  4
